Filed 4/21/15 P. v. Akens CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C075359

                   Plaintiff and Respondent,                                     (Super. Ct. No. 13F01089)

         v.

WILLIAM AKENS,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
                        FACTUAL AND PROCEDURAL BACKGROUND
         On February 13, 2013, defendant William Akens was found to be in possession of
a usable amount of methamphetamine. On April 17, 2013, defendant entered a plea of no
contest to possession of methamphetamine (Health & Saf. Code, § 11377, subd. (a)) in



                                                             1
exchange for drug treatment probation pursuant to Penal Code section 1210.1 et seq.1 and
an indicated low term of 16 months if disqualified or if he failed to complete drug
treatment probation. The court suspended imposition of sentence and granted drug
treatment probation.
       On July 1, 2013, a petition for revocation of probation was filed alleging that
defendant committed a violation of Health and Safety Code section 11377,
subdivision (a).
       On July 26, 2013, defendant entered a no-contest plea to misdemeanor theft
(§ 484) in case No. 13M01860 in exchange for probation for a term of three years with
credit for time served (30 days). Defendant also admitted violating drug treatment
probation.
       On September 13, 2013, defendant admitted violating drug treatment probation for
both drug and non-drug offenses as a result of his arrest in El Dorado County case
No. P13CRF0252. The court deleted defendant from drug treatment probation for the
non-drug offense. On September 23, 2013, the prosecutor stated that defendant was “not
being accepted into drug court” and the court confirmed that defendant was ineligible for
drug court. On October 7, 2013, the court remanded defendant into custody and
continued sentencing.
       On October 15, 2013, the court sentenced defendant to 16 months in county jail
pursuant to section 1170, subdivision (h). Pursuant to defense appellate counsel’s
request, the court modified presentence custody credits and awarded 22 actual days and
22 conduct days for a total of 44 days.




1 Undesignated statutory references are to the Penal Code at the time of the charged
offense.

                                             2
                                    WENDE REVIEW
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                         MURRAY                 , J.



We concur:



      NICHOLSON              , Acting P. J.



      ROBIE                  , J.




                                              3